Citation Nr: 1509418	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son, and appellant's daughter-in-law




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970.  His service included a tour of duty in the Republic of Vietnam.  The Veteran died in late-2009. The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which denied the above claim.  

In August 2011, the appellant testified at a personal hearing before the Board at the RO.  A transcript of that hearing has been associated with the record.

The issue on appeal was previously remanded by the Board in April 2012 in order to provide the appellant with proper VCAA notice and to obtain a VA medical opinion regarding the Veteran's pancreatic cancer.  This was accomplished, and the claim was readjudicated in an October 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In addition to the paper claims file, there are paperless claims files (Virtual VA and VBMS).  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran died in 2009; the death certificate lists the immediate cause of death as pancreatic cancer. 

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  Symptoms of pancreatic cancer were not chronic in service and were not continuous since service separation.

4.  Pancreatic cancer did not manifest to a compensable degree within one year of service separation.

5.  Pancreatic cancer, ultimately resulting in the Veteran's death, was not incurred in service and is not otherwise etiologically related to service, to include exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Pursuant to the Board's April 2012 remand, the appellant was provided proper VCAA notice by letter dated in April 2012.  The letter informed her of the duties she had and VA's duties for obtaining evidence.  The letter also told her that to substantiate the claim there must be medical evidence showing that a service-connected condition caused or contributed to the Veteran's death, that is, that he died from a service-connected injury or disease.  The letter also informed her that the Veteran was not service-connected for any disability at the time of his death.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's April 2012 remand directive, a VA medical opinion was obtained in May 2012 in order to assist in determining the cause of the Veteran's death.  The examiner reviewed the available evidence of record and relevant medical literature.  The opinion and rationale given were consistent with the evidence of record.  As such, the Board finds the May 2012 medical opinion adequate. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for the Cause of the Veteran's Death Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2014).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The cause of the Veteran's death, pancreatic cancer (malignant tumor), is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  
38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Analysis

In this case, the Veteran's Certificate of Death indicates that he died at his residence in 2009.  The immediate cause of death was reported as pancreatic cancer.  His death was not ascribed as due to, or as a consequence of, any other condition and no other disorder was listed as a significant condition that contributed to the Veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.

As noted above, service connection was not in effect for any disability at the time of the Veteran's death; therefore, the appellant seeks service connection for the cause of the Veteran's death based on a condition not yet service connected.  Specifically, the appellant asserts that service connection for the cause of the Veteran's death is warranted as his ultimately pancreatic cancer was incurred as a result of his Agent Orange exposure while in the Republic of Vietnam.  During the August 2011 hearing, she also asserted that the Veteran had been having continued gastrointestinal symptoms since his period of active service which could have been related to his eventual pancreatic cancer.  Additionally, she asserted that the Veteran had developed prostate symptomatology which were analogous to prostate cancer which was also secondary to herbicide exposure during service.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence weighs against a finding that the Veteran's pancreatic cancer had its onset during service (including chronic symptoms of pancreatic cancer), had continuous symptoms since service, manifested to a compensable degree within a year of service separation, or is otherwise causally or etiologically related to the period of active service, to include exposure to herbicide agents in service.

Service treatment records are absent of any complaints, findings, or treatment for problems involving the pancreas or pancreatic cancer.  In the October 1970 service separation examination, a clinical evaluation of the Veteran's systems, including of the abdomen and viscera, were normal and there was no indication of any disorder or symptoms.  Thus, the available evidence contemporaneous to service does not show that pancreatic cancer, or chronic symptoms related to the diagnosis, manifested during service.  Because the available service medical evidence was generated contemporaneous to service and is likely to reflect accurately the Veteran's physical state during that time, the evidence is of great probative value and weighs against finding that the Veteran had chronic symptoms of pancreatic cancer during service.

Also, the post-service evidence shows that pancreatic cancer did not manifest until many years after service.  A letter from S. R. C., M.D., the Veteran's private treating physician, dated in September 2009, shows that the Veteran was said to have been diagnosed with acid reflux disease, hiatal hernia, and chronic prostate problems.  He also was said to have developed jaundice and liver problems.  In May 2009, the Veteran was diagnosed with pancreatic cancer.  The post-service medical evidence showing pancreatic cancer first diagnosed and treated many years after service is evidence against finding that the Veteran had chronic symptoms of pancreatic cancer during service.  Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).
The Board next finds that the weight of the evidence demonstrates that pancreatic cancer and/or its symptoms have not been continuous since separation from service in October 1970 and that pancreatic cancer did not manifest to a compensable degree within one year of service.  As stated above, the September 2009 letter from S. R. C., M.D., notes that the Veteran was diagnosed with pancreatic cancer in May 2009, approximately 40 years after service separation.  This evidence weighs against finding that a continuity of symptoms of pancreatic cancer has manifested since service or that pancreatic cancer manifested to a compensable degree within one year of service separation; therefore, presumptive service connection for a chronic disease (i.e., pancreatic cancer) is not warranted.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

The Board further finds that the weight of the evidence is against finding a relationship between pancreatic cancer and service.  The appellant has provided no medical opinion evidence linking the Veteran's pancreatic cancer, which first manifested many years after service, to service and does not allege that any such medical opinion evidence exists.  

Pursuant to the Board's April 2012 remand, the claim was remanded for a medical opinion to address the appellant's contentions; including: (1) that service connection for the cause of the Veteran's death is warranted as the Veteran's pancreatic cancer was incurred as a result of his Agent Orange exposure while in the Republic of Vietnam; (2) service connection is warranted because the Veteran's continued gastrointestinal symptoms since his period of active service led to his eventual pancreatic cancer; and (3) service connection is warranted because the Veteran had developed prostate symptomatology, which were analogous to prostate cancer, as secondary to herbicide exposure during service.
A VA medical opinion was obtained in May 2012.  The VA examiner noted that the Veteran's claims file had been reviewed.  The VA examiner discussed the pertinent medical evidence of record and opined that the Veteran's pancreatic cancer was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Regarding the question of whether the Veteran's pancreatic cancer was causally or etiologically related to service, to include exposure to herbicides in Vietnam, the examiner reasoned that, according to a September 2011 consensus report update by the Institute of Medicine (IOM) of the National Academies, pancreatic cancer has not been identified as a condition which is associated with exposure to herbicides.  In the course of complying with the Congressional mandate, IOM performs a comprehensive evaluation of scientific and medical information regarding the health effects of exposure to Agent Orange and other herbicides used in Vietnam.

Regarding the question of whether it is at least as likely as not the continuity of gastrointestinal symptoms described by the appellant were manifestations of the eventual onset of pancreatic cancer, the examiner opined that the long term GI symptoms described in the lay statements were not manifestations of the eventual onset of pancreatic cancer.  Lay statements and the letter from Dr. S.R.C described long-term symptoms of gastroesophageal reflux disease (GERD) and hiatal hernia (HH) treated with over-the-counter antacids.  GERD and HH are conditions common in the general population.  GERD is most frequently caused by laxity in the lower esophageal sphincter which can be made worse by hiatal hernia and both conditions may allow gastric acid to "reflux" into the esophagus and produce symptoms of heartburn.  GERD and HH are not conditions that cause or pre-dispose to the development of pancreatic cancer.  The examiner further noted that the Veteran was diagnosed with pancreatic cancer when he presented with pain, jaundice, and weight loss, which represent symptomatology with differs from that of GERD and HH.  In the early stages, pancreatic cancer most commonly does not produce symptoms.  Additionally, pancreatic cancer follows a rapid course once it is diagnosed with metastases (as in this Veteran's case), with a median survival about 6 months.  Therefore, it was opined that it was not possible for GERD and HH symptomatology which the lay statement report being present for over 30 years could represent the onset pancreatic cancer.

As to whether the history of symptoms associated with prostate problems experienced by the Veteran were analogous to prostate cancer (a presumptive disease when herbicide exposure is conceded), the examiner stated that the Veteran did not have prostate cancer.  The examiner explained that medical records indicated that the Veteran reported symptoms of prostatism (symptoms enlarged prostate) in approximately January of 2006 and that symptoms were controlled on Flomax.  Prostate Specific Antigen (PSA) was normal, none of the Computed Tomography (CT) pelvis imaging reports mentioned prostate pathology, and none of the civilian physician noted a diagnosis of prostate cancer.  According to the examiner, symptoms of enlarged prostate occur as a natural consequence of aging in most males and do not necessarily indicate prostate cancer.  When prostate cancer metastasizes, the involved areas are most commonly bone in addition to lymph nodes, liver, brain, and lung, but not the pancreas.  Lastly, the elevated CA 19-9 is a tumor marker for pancreatic cancer, not prostate cancer.

The Board finds the May 2012 VA medical opinion to be highly probative as to whether the Veteran's pancreatic cancer is etiologically related to service, to include herbicide exposure, symptoms of gastroesophageal reflux disease and hiatal hernia, and prostate problems.  The examiner reviewed the evidence of record and provided opinions supported by thorough and well-reasoned rationales.  

As noted above the evidence also includes that September 2009 letter from S. R. C., M.D., the Veteran's private treating physician.  In his statement, Dr. S.R.C. noted that the Veteran's diagnoses (reflux disease, hiatal hernia, chronic prostate problems, and pancreatic cancer) were all related to each other.  However, 
Dr. S.R.C. did not relate any of the Veteran's disorders or symptoms to service.  Accordingly, the Board finds the September 2009 statement from Dr. S.R.C. to be of no probative value as to the etiology of the Veteran's pancreatic cancer.  

The Board has also considered the appellant's statements purporting to relate the Veteran's pancreatic cancer to service.  The Board finds, however, that as a lay person, she lacks the medical training and expertise needed to render a competent medical diagnosis and medical opinion regarding the relationship between the Veteran's pancreatic cancer and service.  The etiology of the Veteran's pancreatic cancer is a complex medical question dealing with the origin and progression of the digestive system, and pancreatic cancer is a disorder diagnosed primarily on clinical findings and physiological testing, as the disease is largely internal and unobservable, and manifests symptoms that overlap with other disorders that would require additional expertise to differentiate.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Thus, while the appellant is competent to relate symptoms of the Veteran's pancreatic cancer for which she had first-hand knowledge, she is not competent to opine on whether there is a link between the pancreatic cancer and active service, because such diagnosis requires specific medical knowledge and training.

The Board has also reviewed the contentions presented by the appellant's representative, submitted in a written brief in November 2014.  Specifically, the representative maintains that the Veteran's pancreatic cancer may be related to his in-service exposure to the herbicide Agent Blue, containing arsenic.  According to the representative, arsenic in Agent Blue is "known to cause or facilitate pancreatic cancer."  The representative cites to a website article from the toxicology data network; however, although the article stated that there is sufficient evidence that arsenic in drinking-water causes cancers of the urinary bladder, lung and skin, the article did not suggest that pancreatic cancer is caused by the herbicide Agent Blue.  
Further, the representative stated that there has been an increase in the relevant scientific knowledge since the IOM report referenced by the May 2012 VA examiner; however, the representative only provided a Google list of potentially applicable articles.  In reviewing the articles noted by the appellant's representative, the Board finds that these articles merely suggest a possibility, and not a probability, that exposure to arsenic is associated with pancreatic cancer.  For example, in one article, it was concluded that exposure to arsenic-contaminated drinking water wells "may" be associated with an increased risk of pancreatic cancer.  However, case-control studies were needed in order to confirm the findings of this ecological analysis.  In another article referenced by the appellant's representative, it was specifically stated that "although the causes of pancreatic cancer are not known, experts have identified some risk factors.  They include smoking (tobacco contains cadmium and other trace metals), diabetes, overweight or obesity, increasing age, and chronic inflammation of the pancreas (pancreatitis).  One-third of all pancreatic cancer cases are believed to be associated with smoking."  In another article, it was concluded that low to moderate exposure to inorganic arsenic was prospectively associated with increased mortality for cancers of the lung, prostate, and pancreas.

The Board finds that these medical articles do not provide probative evidence demonstrating that the Veteran's pancreatic cancer was at least as likely as not (50 percent or greater probability) caused by herbicide exposure in service.  In other words, these medical articles suggest a possibility of a relationship between arsenic and pancreatic cancer; however, the Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  See generally Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  

Additionally, the articles do not provide information specific to the Veteran's case, unlike the uncontradicted May 2012 VA examiner's opinion.  Medical articles or treatises can provide support to a claim, but that they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The internet articles submitted by the appellant's representative do not discuss the specific circumstances of the Veteran's pancreatic cancer in any manner, let alone whether it was etiologically related to events during his active military service.  In addition, these articles have never been commented on in any form by a medical professional. 
As such, these articles are not sufficient probative evidence to show that the Veteran's pancreatic cancer was casually related to service.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for the cause of the Veteran's death and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


